Por Cuanto, la parte apelada solicitó la desestimación de la ape-lación interpuesta en este caso por moción de enero 21 último seña-lada el 24 para verse el 31, como en efecto se vió con la sola asisten-cia e informe del abogado de dicha parte; y
Por cuanto, de la moción y de los autos resulta que radicada la transcripción en febrero 15, 1937, se fueron concediendo prórrogas para presentar alegato, dejándose fenecer la última en septiembre 27, 1937, sin que dicho documento se archivara ni se haya radicado aún a la fecha de esta resolución;
Por tanto, se declara la moción con lugar y en su consecuencia, se desestima, por abandono, el recurso.
El Juez Asociado Sr. Córdova Dávila no intervino.